Citation Nr: 0629315	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  02-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral 
compartment syndrome, claimed on a direct basis and as 
secondary to service-connected bilateral patellofemoral 
syndrome.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected bilateral patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to June 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburg, 
Pennsylvania (the RO).

Procedural history

In a January 1997 decision, the RO granted the veteran's 
claim of entitlement to service connection for bilateral 
patellofemoral syndrome.

In a March 2001 rating decision, the RO denied service 
connection for a shins condition on both a direct basis and 
as secondary to the service-connected bilateral 
patellofemoral syndrome.  The veteran perfected an appeal as 
to that issue.  In a January 2003 rating decision, the RO 
denied service connection for an adjustment disorder with 
depressed mood, claimed as secondary to the service-connected 
bilateral patellofemoral syndrome.  The veteran perfected an 
appeal as to that issue.

In March 2003, the veteran presented oral testimony at a 
hearing held at the RO before a Decision Review Officer, a 
transcript of which has been associated with the veteran's 
claims file.

In April 2004, the Board remanded the claims for further 
development.
In 2005, supplemental statements of the case (SSOCs) were 
issued by the VA Appeals Management Center (AMC) which 
continued the denials of the service connection claims.  The 
veteran's claims folder was returned to the Board.  

In May 2006, the Board requested an independent medical 
expert (IME) opinion regarding the bilateral compartment 
syndrome.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901 (2005).  The IME opinion was completed later in May 
2006.  By letter dated June 2, 2006 the veteran and his 
representative were provided with a copy of the letter and 
allowed 60 days to provide a response.  The veteran's 
representative provided a response in June 2006.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that an in-service injury or disease involving the 
shins with a resultant bilateral compartment syndrome took 
place.

2.  The competent medical evidence of record does not support 
a conclusion that the veteran's bilateral compartment 
syndrome is caused by or aggravated by his service-connected 
bilateral patellofemoral syndrome

3.  The competent medical evidence of record supports a 
conclusion that the veteran's acquired psychiatric disorder 
was caused, in part, by the service-connected bilateral 
patellofemoral syndrome.


CONCLUSIONS OF LAW

1.  Bilateral compartment syndrome was not incurred in or 
aggravated by service and is not proximately due to or the 
result of the service-connected bilateral patellofemoral 
syndrome.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

2.  The veteran's acquired psychiatric disorder is 
proximately due to or the result of the service-connected 
bilateral patellofemoral syndrome.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking direct and secondary service 
connection for bilateral compartment syndrome and secondary 
service connection for a psychiatric disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in March 
2001, April 2001, November 2002, and April 2004 (pursuant to 
the Board's April 2004 remand), which were specifically 
intended to address the requirements of the VCAA.  The March 
2001 letter, which notified the veteran of the March 2001 
rating decision denying service connection for bilateral 
compartment syndrome, informed the veteran of the evidence 
necessary to establish direct service connection.  The other 
VCAA letters informed the veteran of the evidence necessary 
to establish secondary service connection.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the April 2001, November 2002, and 
April 2004 VCAA letters to inform VA of medical evidence 
pertaining to his claimed disabilities and to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the April 2001, November 2002, and April 2004 
VCAA letters, the veteran was informed that VA would provide 
medical examination or get a medical opinion if VA decided 
that it was necessary to make a decision on his claims.  [VA 
examinations regarding the orthopedic disabilities were 
conducted in June 2001 and July 2002, and VA examinations 
regarding the psychiatric disability were conducted in 
December 2002 and August 2003.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised in the April 2001 VCAA 
letter that VA would make reasonable efforts to obtain 
private medical records and would obtain VA medical records.  
In the November 2002 VCAA letter, the veteran was told that 
VA would obtain any private or non-VA medical records that 
the veteran authorized release of, and that VA had received 
his VA medical records.  In the April 2004 letter, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

In the April 2001 and November 2002 letters, the RO informed 
the veteran that he may submit any evidence himself that is 
not of record.  This request was unlimited; that is, it can 
reasonably be read to encompass any and all evidence in the 
veteran's possession.  Furthermore, in the April 2004 VCAA 
letter, the RO specifically informed the veteran to submit 
any evidence in his possession that pertained to his claims.  
The VCAA letters thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letters informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  

In this case, the VCAA letters regarding the claim of service 
connection for bilateral compartment syndrome were issued 
after the initial adjudication of the claim in March 2001.  
The veteran's claim was readjudicated by the RO, following 
the issuance of VCAA letters in April 2001 and April 2004, 
and after that the veteran was allowed the opportunity to 
present evidence and argument in response.  See the Statement 
of the Case (SOC) issued in December 2001 and SSOC's issued 
in October 2002 and 2004.  The Board accordingly finds that 
there is no prejudice to the veteran.  Furthermore, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].  

As for the claim for service connection for a psychiatric 
disorder, that claim was initially adjudicated by the RO in 
January 2003, after the November 2002 VCAA letter.  
Therefore, the timing of the VCAA notice is not at issue with 
regard to the claim of service connection for a psychiatric 
disorder.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran has his claimed 
disabilities.  The veteran's service-connection claims were 
denied based on element (3), relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.  Elements (4) 
and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of the service-connection 
claims.  In other words, any lack of advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.

Because the Board concludes below that the preponderance of 
the evidence is against the claim for service connection for 
bilateral compartment syndrome, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  As to the claim of entitlement 
to service connection for a psychiatric disability, which is 
being granted, it is not the Board's responsibility to assign 
a disability rating and effective date therefor.  The Board 
is confident that prior to doing so, the agency of original 
jurisdiction will provide the veteran with appropriate notice 
under Dingess.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.

The evidence of record includes service medical records, 
private and VA medical records, and reports of VA 
examinations, which will be described below.

The law and VA regulations provide that the Board may obtain 
an advisory medical opinion from an independent medical 
expert (IME opinion) when, as here, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2005).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board 
requested such an opinion in May 2006 from an independent 
expert in orthopaedics.  The June 2005 opinion has been 
associated with the veteran's claims folder, and a copy 
provided to the veteran and his representative.  Its contents 
will be discussed in detail in the analysis section below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2005).  He has retained the services of a 
representative.  He testified at a hearing held at the RO 
which was chaired by a Decision Review Officer in June 2003, 
a transcript of the hearing is associated with the veteran's 
VA claims folder.  He has not requested a hearing before a 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2005).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2003); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

1.  Entitlement to service connection for bilateral 
compartment syndrome, claimed on a direct basis and as 
secondary to the service-connected bilateral patellofemoral 
syndrome.

The Board initially notes that the veteran and his 
representative have claimed entitlement to service connection 
alternatively on both a direct and a secondary basis.  In the 
August 2001 rating decision, the December 2001 SOC, and the 
various SSOCs, the RO considered the veteran's claim for 
service connection for bilateral compartment syndrome not 
only as secondary to the service-connected bilateral 
patellofemoral syndrome, but also on a direct basis.  
Therefore, the Board will consider the veteran's claim on 
both direct and secondary bases.

Direct service connection 

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
bilateral exertional/exercise-induced compartment syndrome, 
status post anterior compartment release on the right; and 
anterior compartment syndrome on the left.  See report of the 
May 2006 IME opinion, the report of the July 2002 VA 
examination, the report of the June 2001 VA examination, and 
2000 and 2001 VA treatment records.  Therefore, Hickson 
element (1) is satisfied.

Concerning Hickson element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.  

With respect to in-service disease, a review of service 
medical records reveals no evidence of any disease involving 
the shins in service.  The veteran's service medical records 
reflect a diagnosis of bilateral patellofemoral syndrome (for 
which service connection has been granted) but no diagnosis 
of shin splints or compartment syndrome.  The veteran 
underwent a Medical Board Evaluation in service, and the only 
diagnosis was bilateral patellofemoral pain syndrome.

Concerning in-service injury, in June 2002 the veteran 
reported to his treating psychologist that he had compartment 
syndrome due to an in-service accidental fall that also 
caused his bilateral knee injuries with a patellar fracture.  
[The Board notes that the veteran's service medical records 
do not reflect that he had a patellar fracture.]  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The veteran's service medical records are negative as to any 
suggestion of a shin injury.  In particular, while the 
veteran reported knee symptomatology in service 
(a disability for which service connection has in fact been 
granted), there is no indication that he injured his shins 
during service.  

The medical evidence shows the first diagnosis of a shin 
disability was made in April 2000, a number of years after 
the veteran left military service in 1992.  Significantly, 
the medical evidence reflects that in April 2000 the veteran 
reported that over the previous few months, he had been 
experienced swelling via the anterolateral portions of the 
legs that caused pain and an inability to dorsiflex ankles.  
The veteran first filed a claim for service connection for a 
shin disability in September 2000, which was a claim for 
secondary service connection, and he did not suggest that he 
had a shin injury in service until the June 2001 VA 
examination.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].

The lack of any reference to a shin injury for over eight 
years after service, the reporting of symptomatology 
beginning in 2000, the first diagnosis of a shin disability 
being made over eight years after service, and the lack of 
evidence of a shin injury other than the veteran's own 
assertion are themselves evidence which tends to show that a 
shin injury was not sustained in service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].

In short, the service medical records show no shin disability 
or injury.  The Board finds this contemporaneous evidence 
from the veteran's military service to be far more persuasive 
that the veteran's own recent assertion to the effect that he 
sustained a shin injury in service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

The fact that the veteran's recent report of an in-service 
shin injury is contained in a medical report does make the 
statement credible or probative.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

In summary, the only evidence of an alleged in-service injury 
to the veteran's shins is embodied in a recent statement by 
the veteran himself, which is contradicted not only by the 
service medical records, which clearly indicate a knee injury 
while at the same time finding no other injury, but also the 
veteran's previous statement to the effect that his shin 
problems were of relatively recent onset.

Because the record as a whole clearly demonstrates that there 
was no shin injury or disease in service, Hickson element (2) 
has not been met, and the veteran's claim fails on that 
basis.

Turning for the sake of completeness,  the board will also 
briefly address element (3), medical nexus.

There is one medical opinion that at least raises the 
possibility that the bilateral compartment syndrome is 
directly related to the veteran's active service.  A June 
2001 VA examiner stated that it is likely that the veteran 
may have developed exertional compartment syndrome while in 
the military.  [Emphasis added by the Board.]   No basis was 
stated for that conclusion.  Indeed, the examiner 
specifically noted that there was no record of the veteran 
complaining of symptoms during military service.  This 
opinion is therefore lacking in probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim]. 

The July 2002 VA examiner noted that there was no evidence in 
the claims file that showed the veteran was treated in 
service for any condition similar to the bilateral 
compartment syndrome.  The July 2002 VA examiner added that 
if the veteran was treated for shin splints and if there was 
evidence proving the existence of such treatment, it is 
likely as not that the condition diagnosed as shin splints in 
service could have been an undiagnosed exertional compartment 
syndrome.  This statement, manifestly, is not an opinion, 
since by its own terms it is predicted upon an event 
[diagnosis and treatment of shin splints in service] which 
never occurred. 

There is, on the other hand, competent medical evidence 
against the direct service connection claim as to the matter 
of nexus.  The IME opined that the veteran's currently 
diagnosed bilateral lower leg compartment leg syndrome was 
not related to the veteran's active service.  The IME based 
his opinion on the absence of any data in the records of any 
symptoms or findings of this condition - including data 
submitted by the veteran, examination by qualified physicians 
during his period of service - until at least eight years 
after his release from active service.  This opinion appears 
to be congruent with the evidence of record. 

The veteran, who has recently become a nursing student, has 
asserted that he had bilateral compartment syndrome in or due 
to service.  The veteran's statement is deficient as a 
medical opinion in several respects.  

First, these assertions were made prior to him apparently 
becoming a nursing student in 2003.  He clearly was not 
competent at that time to opine on medical matters such as 
the date of onset of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Second, even if the 
veteran were to render an opinion now, there is no evidence 
that as a nursing student, evidently with any license to 
practice, he has any expertise in orthopaedics.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  Finally, the Board believes 
that the veteran's self interest would render him less than 
objective in medical matters involving potential monetary 
benefits from the government.  See Pond v. West, 12 Vet. App. 
341, 346 (1999) [a claimant's self-interest may be taken into 
account in evaluating evidence, even if the claimant is a 
medical professional].  As such, his opinion has no probative 
value.

In a December 2001 statement to a U.S. Senator, the veteran 
reported that Dr. S., who treated him, indicated that the 
compartment syndrome was "a direct result of the injuries 
sustained by my knees."  This statement is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) [a claimant's account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence].  The veteran was not a 
nursing student at the time.  Even if the veteran were to 
make that same assertion again now that he has been a nursing 
student, the Board believes that the veteran's self interest 
would render him less than objective in reporting an opinion 
on a medical matter involving potential monetary benefits 
from the government.  See Pond, supra.

In an April 2004 informal brief of appellant in appealed 
case, the veteran's representative argued that based on 
medical treatise evidence, it appeared that there is a 
relationship between rigorous Marine Corps physical training 
and bilateral compartment syndrome.  The veteran's 
representative is not competent to opine on medical matters 
such as etiology.  See Espiritu, supra.; see also 38 C.F.R. § 
3.159 (a)(1) (2005).  Thus, the veteran's representative's 
opinion is entitled to no weight of probative value.

As for the medical treatise information submitted by the 
veteran's representative, medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

While the article submitted on behalf of the veteran suggests 
a relationship between injuries and compartment syndrome and 
also notes that compartment syndrome has been found in 
soldiers without any trauma, it does not specifically relate 
to the veteran in particular.  It is therefore too general in 
nature to be probative in this case.  Moreover, as noted 
above, there are the negative service medical records, the 
lack of any reference to military service being the cause of 
his problems during a lengthy period after service, and the 
lack of a diagnosis of bilateral compartment syndrome until 
over seven years after active service.  As such, this article 
are of little probative value in the instant case.

Implicit in the veteran's presentation is the contention that 
his shin symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, as has been discussed in some detail in connection 
with element (2), there was no shin disability diagnosed in 
service, and the objective evidence of record establishes the 
onset of shin symptoms at the earliest in 2000, over seven 
years after service.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999), [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology].  Such evidence is 
lacking in this case.  
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current bilateral compartment 
syndrome to service, and the IME opinion is against the 
claim.  Hickson element (3) has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to direct 
service connection for bilateral compartment syndrome.

Secondary service connection 

As noted above, there is medical evidence of a current 
bilateral shin disability.  In addition, service connection 
is in effect for bilateral patellofemoral syndrome.  
Accordingly, Wallin elements (1) and (2) have been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflicting evidence regarding a relationship, or 
lack thereof, between the bilateral compartment syndrome and 
the service-connected bilateral patellofemoral syndrome. 

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The evidence reflecting a relationship between the bilateral 
compartment syndrome and the service-connected bilateral 
patellofemoral syndrome includes the following: the opinion 
of a June 2001 VA examiner and treatment records in June 
2002, May 2004 and July 2004.  

The June 2001 VA examiner noted that the only contribution 
that the veteran's knee condition can have to the compartment 
syndrome was the fact that the veteran was wearing neoprene 
sleeves, which were known to cause increased pressures, and 
that the neoprene sleeves may have contributed to him 
developing exertional compartment syndrome and made him more 
predisposed to having it.  [Emphasis added by the Board.]  

In an April 2004 informal brief, the veteran's representative 
argued that the RO should not have found that the opinion of 
the June 2001 VA examiner was speculative.  The Board 
disagrees with the representative and agrees with the 
conclusion of the RO.  The June 2001 examiner's opinion 
merely refers to a general proposition and does not 
definitively state that the neoprene sleeves are responsible 
for the veteran's shin splints.  This statement lacks 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The three treatment records can be briefly summarized.  The 
June 2002 VA treatment record shows that the veteran reported 
to a VA psychologist that over time the knee braces evidently 
caused damage to his shins, which has been diagnosed as 
compartment syndrome.  The Axis I diagnosis was mood disorder 
due to knee injuries and related compartment syndrome.  The 
May 2004 VA treatment record reflects that the veteran 
reported to a VA psychologist that as he proceeded through 
nursing school he had learned that compartment syndrome can 
be caused by knee braces.  The July 2004 VA treatment record 
shows that the veteran reported to a VA psychiatrist that he 
had worn knee braces that had created shin problems with 
resultant compartment syndrome.

There three reports share the same common denominator: all 
merely report what the veteran told the examiners.  The three 
reports therefore are not competent or probative.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In addition, all three records were generated in connection 
with the veteran's treatment for psychiatric problems.  The 
psychologist and psychiatrist did not conduct a physical 
examination, and they have no expertise in orthopedics.  
See Black, supra.

The veteran was a nursing student in 2004, at the time when 
he reported medical information he supposedly learned to his 
psychologist and psychiatrist.  As has already been discussed 
above, there is no evidence that the veteran has any 
expertise in orthopedics.  Furthermore, the veteran's self 
interest would render him less than objective in medical 
matters involving potential monetary benefits from the 
government.  See Pond, supra.  Accordingly, the Board finds 
that the veteran's reporting of knowledge obtained in nursing 
school to be of no probative value.

In short, the evidence in favor of the veteran's claim 
largely emanates from the veteran himself.

The evidence reflecting no medical nexus are the following: 
the opinion of a VA doctor, Dr. D.B., who treated the veteran 
in June 2000; the opinion of the July 2002 VA examiner; the 
September 2002 opinion of a VA Chief of Orthopedic Surgery; 
and the opinion of the May 2006 IME.  

Dr. D.B. stated that while he could not 100 percent rule out 
any association between the bilateral compartment syndrome 
and the bilateral knee disability, it was "very unlikely" 
for the bilateral compartment syndrome to be secondary or 
associated with the knee pain.  The July 2002 VA examiner 
stated his belief that the veteran's "patellofemoral pain 
was not in anyway related, connected, or causative of the 
current anterior and exertional compartment syndrome."  In 
September 2002, the VA Chief of Orthopedic Surgery stated 
that wearing neoprene braces would not have caused or 
worsened the bilateral compartment syndrome because there was 
no evidence of tightness in the anterior compartments at the 
time of the July 2002 VA examination.  All of these opinions 
are competent; there is no indication of any bias on the part 
of the persons rendering them, and the VA Chief of Orthopedic 
Surgery gave a specific rationale for his conclusion.  

The IME opined that the bilateral compartment syndrome was 
not caused or aggravated by the bilateral knee disability.  
The IME indicated that "[b]ased on the documented evidence 
in the veteran's record, his experience, and peer-reviewed, 
evidence-based literature, the veteran met the criteria for 
chronic compartment syndrome, a syndrome produced by exercise 
and not external compression devices."  The IME stated that 
"[t]here is no evidence in the record that associates the 
veteran's bilateral patellofemoral syndrome with the 
bilateral leg compartment syndrome."  

As for medical literature, the IME reported that there was no 
evidence that he could find in any peer-reviewed, evidence-
based literature that associated neoprene sleeves or any 
external compression devices with chronic compartment 
syndrome.  

As for his own medical experience, the IME noted that he had 
been the Orthopedic Surgeon for a Marine detachment who had 
treated a number of Marines with exercise-induced chronic 
compartment syndrome.  The IME added that he had been the 
director of Orthopaedic Services at a U.S. Air Force base for 
seven years and that during that seven years he had extensive 
experience treating exercise-induced, or so called chronic, 
compartment syndrome and that he had never treated any 
active-duty patient with chronic compartment syndrome as a 
result of neoprene calf sleeves or leg braces.  

The IME added "[c]hronic compartment syndrome is exercise 
induced and the bilateral patellofemoral syndrome would more 
likely than not to cause reduced exercise activity in the 
veteran, an event that would reduce the association with 
exercise induced compartment syndrome."  The IME added that 
"the veteran was able to bike and work actively on a job as 
a truck driver until the chronic compartment syndrome issue 
arose in 2000." 

The Board finds that the IME opinion to be of tremendous 
great value.  The IME was selected to provide the Board with 
a medical opinion given his expertise in related complex 
medical matters.  See Black, supra.  He based his opinion on 
a review of all of the veteran's medical records, his 
knowledge of medical literature, and his own experience 
treating patients with compartment syndrome.  The Board 
places the greatest weight on this opinion because the IME 
addressed whether medical treatise information supported the 
proposition that neoprene sleeves cause increased pressures.  
Thus, the Board places greater weight on the negative medical 
nexus opinions, including the IME opinion, than on the weak 
evidence in the veteran's favor, most of which comes from the 
veteran himself.
 
In the April 2004 informal brief, the veteran's 
representative, citing Miller v. West, 11 Vet. App. 345 
(1998), and Gabrielson v. Brown, 7 Vet. App. 36 (1994), 
argued "before VA may rely on a medical opinion to 
adjudicate a claim, the opinion must discuss the favorable 
evidence (medical or lay) and provide a rationale supported 
by the evidence of record."  The Board notes that Miller 
involves rebutting the presumption of soundness.  However, 
the Court held in Gabrielson that the Board may not adopt an 
IME opinion as its own where the IME opinion fails to discuss 
all the evidence which appears to support the appellant's 
position.  See Gabrielson, 
7 Vet. App. at 40.  

Unlike the IME opinion in Gabrielson, the May 2006 IME 
opinion does address the favorable evidence to the veteran's 
claim, namely the proposition that neoprene sleeves cause 
increased pressure in the lower legs, and provides a thorough 
rationale explanation as to why there is, in fact no such 
connection.  Therefore, the Board will rely on the May 2006 
IME opinion.

In the April 2004 informal brief, the veteran's 
representative argued that based on medical treatise 
evidence, it appeared that there is a relationship between 
the veteran's wearing knee braces and the bilateral 
compartment syndrome.  The veteran's representative is not 
competent at that time to opine on medical matters such as 
the date of onset of a claimed disability.  See Espiritu, 
supra.  Thus, the veteran's representative's opinion is 
entitled to no weight of probative value.  As for the medical 
treatise information submitted by the veteran's 
representative, the medical treatise information, as noted by 
the veteran's representative, indicates that decreased 
compartment size can be caused by casts.  There is no 
indication that the veteran has been casted since service.  
Indeed, the veteran himself has stated that his bilateral 
knee disorder has been treated with neoprene sleeves.  The 
medical treatise does not state that decreased compartment 
size can be caused by knee braces or that knee braces are 
analogous to casts.  Therefore, this medical treatise 
information is of no probative value.

The Board observes at this juncture that although the 
evidence presented by and on behalf of the veteran is shot 
through with references to medical treatises which 
purportedly indicate that the type of knee braces worn by the 
veteran may cause compartment syndrome, no such actual 
literature has been submitted or identified.  The IME has 
informed the Board that no such literature exists.  To the 
extent that the veteran contends that literature which is 
support of his position in fact exists, it was incumbent on 
him to provide it, or at least to identify it.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

For reasons explained above, the Board finds that a 
preponderance of the evidence supports the conclusion that 
the veteran's bilateral compartment syndrome was not caused 
or aggravated by the service-connected bilateral knee 
disability.  Critical element (3) has not been met, and the 
veteran's claim fails on that basis.


Conclusion

In summary, in the absence of the second and third required 
Hickson elements (with respect to the direct service 
connection claim) and in the absence of the third required 
Wallin element (with respect to the secondary service 
connection claim), the Board concludes that a preponderance 
of the evidence is against the claim of entitlement to 
service connection for bilateral compartment syndrome.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to the service-
connected bilateral patellofemoral syndrome.

The veteran is contending, in essence, that he is depressed 
because of limitations caused by his service-connected 
bilateral knee disability.

The Board must first determine whether a current psychiatric 
disability exists. 
There is conflicting medical evidence eon this point.  

The evidence reflecting the existence of a current acquired 
psychiatric disability includes the report of a December 2002 
VA psychological examination, as well as VA treatment records 
from 2002 to 2004.  The report of the December 2002 VA 
psychological examination reveals a diagnosis of adjustment 
disorder with depressed mood.  VA treatment records from 2002 
to 2004 reflect a diagnosis of a mood disorder secondary to a 
general medical condition, which was made by the veteran's 
treating psychologist and psychiatrist; and a diagnosis of 
major depression secondary to a general medical condition, 
which was made by another treating psychiatrist in July and 
August 2004.  

The evidence not reflecting the existence of a current 
acquired psychiatric disability is the report of an August 
2003 psychological examination.  The August 2003 examiner 
diagnosed no Axis I diagnosis.  The August 2003 VA examiner, 
however, further indicated that the results of the August 
2003 examiner were consistent with those found by the 
December 2002 VA examiner.  However, the December 2002 
examiner in fact diagnosed an adjustment disorder with 
depressed mood.  

The August 2003 VA examiner opined that "based on interview, 
medical records, and psychological testing that this veteran 
is purposely exaggerating his presented psychological 
symptoms for the purpose of secondary gain (compensation)."  
This may or may not be true, but it begs the question of 
whether a psychiatric disability exists in the first place.

A review of the evidence shows that the veteran has been 
consistently diagnosed by his VA treating psychologist and 
psychiatrists with an Axis I psychiatric disorder.  The 
diagnoses of mood disorder due to general medical condition 
and major depression secondary to a general medical condition 
were made in conjunction with psychological testing, and the 
treating psychologist and psychiatrists did not note any 
exaggerating on testing.  Therefore, the preponderance of the 
competent medical evidence reflects that the veteran has a 
current acquired psychiatric disorder.  Wallin element (1) is 
accordingly satisfied.

Service connection is in effect for bilateral patellofemoral 
syndrome.  Accordingly, Wallin element (2) has been 
satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflicting medical evidence.  The only negative 
medical nexus evidence is the opinion of the August 2003 VA 
examiner, who was obviously not enthralled with the veteran's 
presentation.  That examiner determined that the veteran's 
physical limitations do not appear to contribute to any 
dysfunction.  

The other medical nexus evidence shows that the acquired 
psychiatric disorder is at least in part caused by the 
service-connected bilateral knee disorder.  At the December 
2002 VA examination, the veteran reported that his depression 
was associated with the fact that he was discharged from the 
service because of his physical conditions, which ruined his 
career aspirations.  The December 2002 VA examiner indicated 
that the veteran's adjustment disorder was secondary to 
multiple life stressors, which included his perception of the 
impact of his physical limitations and loss of career.  

This assessment is replicated in multiple medical records.  
The veteran's treating psychologist has attributed the 
diagnosed mood disorder to knee injuries and compartment 
syndrome.  A VA psychiatrist in June 2002 diagnosed mood 
disorder secondary to chronic bilateral injury.  The VA 
psychiatrist who treated the veteran in July and August 2004 
and diagnosed major depression mainly secondary to the 
general medical condition did not specifically identify the 
general medical condition but did note the veteran's 
reporting of his bilateral knee disability and bilateral 
compartment syndrome.  

Although the Board has discounted the opinion of the 
veteran's treating psychologist concerning the relationship 
between the bilateral compartment syndrome and the bilateral 
knee disorder, a matter of orthopedic expertise, the treating 
psychologist does possess the requisite expertise to 
determine the etiology of a psychiatric disorder.  

While the veteran's treating psychologist attributed the mood 
disorder to both a service-connected disability (bilateral 
knee disability) and a non-service-connected disability 
(bilateral compartment syndrome), this does not detract form 
the fact that a relationship exists between the service-
connected disability and the claimed disability.  

The Board is aware that much of the basis for the favorable 
nexus opinions is the veteran's own description of the source 
of his problems.  In Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005), the Court, citing its decisions in Swann and 
Reonal, recently reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion.  The Board may not, 
however, disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  The orthopedic claim was denied by the Board in 
large measure because other facts in the record contradicted 
the veteran's statements.  With respect to the psychiatric 
claim now under consideration, such is not the case.  
Although as noted above there is a suggestion that the 
veteran is exaggerating his symptomatology, there is no basis 
in the record for refuting the opinions of several VA health 
care providers, even though those opinions may be based on 
statements made by the veteran.  It is clear that the 
opinions are based on careful evaluation and not merely on 
the veteran's say-so.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence is in equipoise as to a medical nexus between 
the veteran's acquired psychiatric disorder and the service-
connected bilateral knee disorder.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2005).  Element (3), and 
therefore all elements necessary to establish service 
connection, has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish secondary service 
connection for an acquired psychiatric disorder.  The benefit 
sought on appeal is accordingly allowed.

The Board additionally notes the veteran and his 
representative have limited the claim of service connection 
for a psychiatric disability to a claim of service connection 
secondary to the service-connected bilateral patellofemoral 
syndrome.  In any event, because the claim is being granted 
on a secondary basis, the matter of direct service 
connection, even if it had been raised, would be moot.






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral compartment syndrome, to 
include as secondary to service-connected bilateral 
patellofemoral syndrome, is denied.

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


